Citation Nr: 1535716	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than September 19, 2006, for the grant of service connection for degenerative joint disease (DJD) of the thoracic and lumbar spine.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a chronic headache disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a disability manifested by an abnormal gait, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.
7.  Entitlement to an initial increased rating for DJD of the thoracic and lumbar spine, currently at 40 percent.  

8.  Entitlement to an initial increased rating for dermatitis sicca of the right foot, currently at noncompensable for the period from October 20, 1979, to September 18, 2006, and at 10 percent for the period beginning on September 19, 2006.

9.  Entitlement to an initial increased rating for dermatitis sicca of the left foot, currently at 10 percent.

10.  Entitlement to and finally a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for flat feet.

12.  Entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for a right ankle condition.

13.  Entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for left ankle DJD.

14.  Entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity.

15.  Entitlement to an effective date earlier than June 20, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity.

16.  Entitlement to an initial increased rating for service-connected flat feet, currently at 30 percent.

17.  Entitlement to an initial increased rating for a service-connected right ankle condition, currently at 10 percent.

18.  Entitlement to an initial increased rating for service-connected left ankle DJD, currently at 10 percent.

19.  Entitlement to an initial increased rating for service-connected peripheral neuropathy of the right lower extremity, currently at 10 percent.

20.  Entitlement to an initial increased rating for service-connected peripheral neuropathy of the left lower extremity, currently at 10 percent.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Service connection was granted and an initial 40 percent rating was assigned effective September 19, 2006, for DJD of the thoracic and lumbar spine therein.  The Veteran appealed this effective date.  He testified before the undersigned at a hearing in Washington, D.C., in November 2012.  In a March 2014 decision, the Board denied an earlier effective date.

The Veteran appealed the Board's decision.  A Joint Motion for Partial Remand (JMPR), signifying that an agreement had been reached between the Veteran and VA, was submitted to the United States Court of Appeals for Veterans Claims (Court) in December 2014.  The Court granted the JMPR in an Order dated later that same month.  It called for the appealed portion of the Board's decision to be set aside and the affected issue to be remanded back to the Board.  As such, the issue of the Veteran's entitlement to an effective date earlier than September 19, 2006, for the grant of service connection for DJD of the thoracic and lumbar spine is before the Board anew for readjudication.  

Additional pertinent evidence, a report from W.G., D.O., was received regarding this issue in May 2015.  The Veteran's representative waived the right to have the agency of original jurisdiction (AOJ) conduct the initial review of it in a statement to which the evidence was attached.  38 C.F.R. § 20.1304(c) (2015).  The Board has reviewed the Veteran's entire paper and electronic claims files and finds that readjudication cannot proceed at this time.  A REMAND thus is warranted.  Issues 2 through 10, which were remanded by the Board in its March 2014 decision, also warrant a REMAND.  Issues 11 through 20 are addressed herein for a limited purpose.  While they are not on appeal, a REMAND for them also is warranted.  Please note that this matter has been advanced on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

In its March 2014 decision, the Board noted that the claim for service connection for chronic pain syndrome (claimed as a separate disability from those already on appeal), to include as secondary to service-connected disabilities, had been raised by the Veteran.  It was referred to the AOJ/RO because it had not been adjudicated as of that time.  This remains true now.  As such, the Board refers service connection for chronic pain syndrome to the AOJ/RO for appropriate action to include adjudication a second time.

REMAND

Although the delay entailed by a remand is regrettable, Board readjudication of the Veteran's entitlement to an earlier effective date for the grant of service connection for DJD of the thoracic and lumbar spine cannot occur yet.  Additional development indeed is required.  Regarding the Veteran's claims of entitlement to service connection for hypertension, erectile dysfunction, a chronic headache disability, a disability manifested by abnormal gait, and a bilateral knee disability as well as increased initial ratings for DJD of the thoracic and lumbar spine, dermatitis sicca of the right foot, and dermatitis sicca of the left foot and finally a TDIU, that additional development previously directed by the Board remains to be completed is emphasized.  Regarding his claims of entitlement to earlier effective dates and to increased initial ratings with respect to flat feet, a right ankle condition, left ankle DJD, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, ensuring that proper appellate procedure is followed is essential.  This also requires additional development.

I.  Effective Date for the Grant of Service Connection for
DJD of the Thoracic and Lumbar Spine

Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Here, this includes compliance with the JMPR granted by the Court.  The Veteran and VA agreed in the JMPR that the Board's March 2014 decision did not contain the required adequate reasons and bases for its denial of an effective date earlier than September 19, 2006, for the grant of service connection for DJD of the thoracic and lumbar spine.  They specifically agreed that the Board erred in not fully explaining whether the duty to assist in developing the Veteran's claim had been satisfied.  While the Board found that it was satisfied, it is unclear whether that finding was made in the context of 38 C.F.R. § 3.156(c).  

The effective date of an award of benefits shall be the day following discharge if a claim for such benefit is received within one year from that date.  38 U.S.C.A. § 5110(b)(1) (West 2014).  Otherwise, the effective date will be fixed in accordance with the facts found but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2014).  When a claim is disallowed and additional service department records are received at any time thereafter, even if the disallowance became final, it is to be reconsidered instead of reopened.  38 C.F.R. § 3.156(c) (201). Regulations governing this situation changed on October 6, 2006.  
Before this date, reference was made to a supplemental report from the service department.  38 C.F.R. § 3.156(c) (2006).  Official service department records which presumably were misplaced when the claim previously was decided but subsequently were located and forwarded to VA were contemplated, as were corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports.  Id.  The effective date was "to agree with evaluation (since it is considered these records were lost or mislaid) or [the] date of receipt of [the] claim on which prior evaluation was made, whichever is later."  38 C.F.R. § 3.400(q)(2) (2006).  It thus was the later of the date of the previously decided claim or the date entitlement arose.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

Since October 6, 2006, reference has been made to relevant official service department records that existed but had not been associated with the claims file when it previously was decided.  38 C.F.R. § 3.156(c)(1) (2014).  Contemplated are records related to a claimed in-service incident regardless of whether they mention the Veteran by name, records forwarded by the service department at any time after VA's initial request, and declassified records that could not have been obtained when the claim was decided because they were still classified at the time.  Id.  This list is not inclusive.  Id.  Records that could not have been obtained when the claim was decided because they did not exist then or because the claimant failed to provide sufficient information for them to be identified and obtained from the service department or otherwise are not contemplated.  38 C.F.R. § 3.156(c)(2) (2014).  The effective date is the date entitlement arose or the date the previously decided claim was received, whichever is later.  38 C.F.R. § 3.156(c)(3) (2014).

The regulations in effect prior to and since October 6, 2006, are similar.  With one exception, the changes made indeed were for clarification purposes only.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Amended 38 C.F.R. §§ 3.156(c)(1) and (c)(3) were not substantive changes.  Mayhue, 24 Vet. App. at 273.  Both the previous and amended versions authorize an effective date as early as the date of the previously decided claim.  Id.; Vigil v. Peake, 22 Vet. App. 63 (2008).  The limitation in amended 38 C.F.R. § 3.156(c)(2) regarding the claimant's previous failure to provide sufficient information, however, is a substantive change.  Cline v. Shinseki, 26 Vet. App. 18 (2012).  It does not have retroactive effect.  Id.

Here, the Veteran filed a service connection claim for his back on November 29, 1979, just over a month after his discharge from service.  Service connection for residuals, back injury, was denied in a May 1980 rating decision.  Service treatment records were not available at that time.  When VA requested them, the response received was that they were located with the Veteran's reserve unit.  The Veteran was asked for unit information so that they could be requested again via an April 1980 letter, but he failed to respond.  In other words, he bears responsibility for there being no service treatment records at the time of the aforementioned rating decision.  This nevertheless cannot be taken into account.  The Veteran's instant claim for his back was filed on September 19, 2006.  The regulation of 3.156(c) in effect prior to October 6, 2006, which did not include any limitation on application, therefore is controlling.

Determining the correct effective date hinges on the date entitlement arose and whether this date is later than the date of the original claim (with consideration of the proximity between the Veteran's discharge and this date).  The May 1980 rating decision denied service connection because no residuals of a back injury were shown by the evidence of record.  Indeed, the Board's March 2014 decision noted that a current disability is required for a claim to be successful.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Pain alone, without an identifiable underlying malady or condition, does not constitute a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board acknowledged that the Veteran had back pain prior to September 19, 2006, but when he first manifested a back disability was not found.

In an effort to prevent additional development in this regard, the Veteran's representative submitted a May 2015 independent medical evaluation from W.G., D.O.  It was found therein that the Veteran should have been service-connected for a back condition starting in November 1979.  In other words, it was found that he first manifested a back disability that early.  This finding was based largely on a February 1980 VA medical examination.  No disability was found at the examination.  W.G. critiques the examiner for not including all findings in the examination report.  The bases for this critique include recollections from the Veteran of the examination and the fact that muscle spasms were not noted in the report though they were used to justify obtaining X-rays.  

The Board finds neither of these bases particularly persuasive.  The VA medical examination, as it occurred over 35 years ago, is part of the Veteran's remote memory.  VA and private treatment records dated within the last 15 years document that he has memory loss.  While they also usually document loss with respect to recent memory, a May 2004 private treatment record states that remote as well as recent memory are questionable.  Further evidence of questionable remote memory comes from his recent claims.  One was a service connection claim for a broken arm, which he asserted occurred when a tent pole fell on him during service, for example.  Service treatment records reflect only cellulitis of the left hand/index finger after being hit with a stick.  W.G. does not address the aforementioned.  

Further, why W.G. believes muscle spasms were the justification for X-rays is unclear.  All that is said regarding X-rays in the examination report is "X-ray lumbar spine."  All that is said on the X-ray report under pertinent clinical history, operations, physical findings, and provisional diagnosis is "for rating exam."  Other than W.G.'s May 2015 independent medical evaluation, no specific evidence regarding when the Veteran first manifested a back disability has been obtained.  The JMPR strongly suggests the need for such evidence that is adequate.  Vigil v. Peake, 22 Vet. App. 63 (2008).  With the adequacy of W.G.'s evaluation being questionable, a retrospective analysis is needed.  

II.  Service Connection for Hypertension, Erectile Dysfunction,
Chronic Headache Disability, Disability Manifested by an Abnormal
Gait, and Bilateral Knee Disability; Initial Increased Ratings for DJD
of the Thoracic and Lumbar Spine, Dermatitis Sicca of the Right Foot,
Dermatitis Sicca of the Left Foot; TDIU

There must be at least substantial compliance with the directives in a Board remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In its March 2014 decision, the Board remanded service connection for hypertension, erectile dysfunction, a chronic headache disability, a disability manifested by abnormal gait, and a bilateral knee disability as well as increased initial ratings for DJD of the thoracic and lumbar spine, dermatitis sicca of the right foot, and dermatitis sicca of the left foot and finally a TDIU.  Several directives were set forth for additional development of these issues.  Some have not been undertaken by the AOJ/RO yet.  These directives are not discussed herein, as doing so would be duplicative and contrary to the interest of adjudicatory efficiency.  It is sufficient to highlight that they must be completed.  Of note, however, is that the last uncompleted directive for additional development is readjudication.  Since the May 2015 report from W.G., D.O., concerns some of the aforementioned issues, it should be considered in this readjudication.

III.  Earlier Effective Date and Initial Increased Ratings for Flat Feet, Right
Ankle Condition, Left Ankle DJD, Peripheral Neuropathy of the Right
Lower Extremity, and Peripheral Neuropathy of the Left Lower Extremity

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.201 (2014); Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2014).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be issued.  38 U.S.C.A. § 7105(d)(1) (West 2014); 38 C.F.R. § 19.29 (2014).  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a SOC is required because filing a timely 9 form (known as a substantive appeal) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)) (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2014).

In an April 2014 rating decision, the Chicago RO effectuated the portion of the Board's March 2014 decision which granted the Veteran benefits.  He specifically was granted service connection for flat feet, a right ankle condition, left ankle DJD, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  10 percent initial ratings were assigned with the exception of flat feet, which was assigned a 30 percent initial rating.  Each initial rating was made effective as of June 20, 2007.  In January 2015, the Veteran's representative submitted a letter which clearly qualifies as a timely NOD.  It conveys that he is dissatisfied with the effective date as well as the initial rating for each of the aforementioned service-connected disabilities.  There is no indication that the Chicago RO has issued a SOC yet addressing any of the issues in dispute, however.  This must be done.

Given the above, a REMAND is directed for the following:

1.  Inform the Veteran via letter that he may submit any outstanding evidence pertinent to when he first manifested a back disability.  This includes, but is not limited to, statements from family members, friends, coworkers, or anyone else who has observed him experience or otherwise has knowledge of his back problems.  It also includes, but is not limited to, any outstanding VA or private treatment records.  In this regard, inform the Veteran that he may identify such records and authorize their release to VA in the alternative to submitting them directly.  Comply with the duty to assist regarding their procurement if he does so.

2.  Arrange for a qualified medical professional to provide a retrospective opinion regarding when the Veteran's back.  If necessary, a medical examination may be performed.  Whether or not it is performed, the Veteran shall be interviewed (whether in person or by phone) if at all possible.  The claims file also shall be reviewed.  Each of these actions shall be documented in a report.  Next, it shall be opined in the report as to when it is at least as likely as not (a 50 percent or greater probability) that the Veteran first manifested a back disability.  Please note that pain, in and of itself, is not a disability.  

A clear and full rationale (explanation) must be provided for this opinion in the report.  Medical principles must be discussed as they relate to the medical and lay (non-medical) evidence.  As such, the Veteran's contentions as to when he feels he first manifested a back disability must be addressed.  So must the May 2015 independent medical evaluation performed by W.G., D.O.  If an opinion cannot be reached without speculation, a discussion of why is required.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided.

3.  Finally, readjudicate the Veteran's entitlement to an effective date earlier than September 19, 2006, for the grant of service connection for DJD of the thoracic and lumbar spine.  Issue a rating decision if the determination made is partially or fully favorable to him.  If the determination is partially or fully unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

4.  Complete all remaining directives for additional development set forth in the Board's March 2014 decision with respect to entitlement to service connection for hypertension, erectile dysfunction, a chronic headache disability, a disability manifested by abnormal gait, and a bilateral knee disability as well as increased initial ratings for DJD of the thoracic and lumbar spine, dermatitis sicca of the right foot, and dermatitis sicca of the left foot and finally a TDIU.  With respect to the final uncompleted directive for readjudication, take into account the May 2015 report from W.G., D.O.  Return to the Board only the aforementioned issues for which there was not full resolution.

5.  Issue a SOC concerning the Veteran's entitlement to an effective date earlier than June 20, 2007, and entitlement to an increased initial rating with respect to flat feet, a right ankle condition, left ankle DJD, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Veteran and his representative.  Place a copy of both in the paper or electronic claims file.  Then follow applicable established appellate procedures, including returning to the Board only the aforementioned issues for which the appeal is timely perfected by the Veteran or his representative.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or other documentation, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues subject to this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

